Citation Nr: 9930017	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating of permanence of a 100 percent 
disability evaluation for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol/drug abuse 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
October 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

Although the issue of secondary service connection has been 
framed by the RO as relating to alcohol abuse, a review of 
the record indicates that it should include drug abuse.  
Thus, the Board has reframed the issue. 


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran's service-connected PTSD alone is 
reasonably certain to continue to produce total disability 
throughout his lifetime or that the probability of permanent 
improvement under treatment is remote.

2.  There is competent, plausible evidence relating alcohol 
abuse to the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria required to establish permanence of the 100 
percent evaluation for PTSD have not been met.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.340(b) (1999).

2.  The veteran's claim of entitlement to service connection 
for alcohol/drug abuse, claimed as secondary to service-
connected PTSD, is well grounded.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Permanency

The veteran's claim of permanency is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim and that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(b).

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will also be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

It is clear from a review of the evidentiary record that the 
veteran does not have one of the disabilities included in the 
list constituting permanent total disability in 38 C.F.R. § 
3.340(b); nor does he contend that such is the case.  Rather, 
he argues that his service-connected PTSD renders him 
permanently and totally disabled.  A review of the record 
reflects that effective May 1994, a 100 percent schedular 
evaluation was assigned to the veteran's service-connected 
PTSD.  Such 100 percent evaluation was assigned in a rating 
decision dated in June 1996, based upon review of the 
veteran's service medical records; a May 1996 VA examination 
report; an employment listing; an August to October 1995 VA 
hospitalization report; and VA outpatient treatment reports 
dated from April 1994 to March 1995.  The RO, in its rating 
decision, noted that the veteran's PTSD may be subject to 
improvement and that the assigned 100 percent evaluation was 
not considered permanent and was subject to a future review 
examination.  

The Board has reviewed the records considered by the RO in 
June 1996, and notes that at the time of VA examination in 
May 1996, the examiner determined that the veteran was 
capable of gainful employment and that the applicable global 
assessment of functioning (GAF) score was 60 to 65, 
indicative of only moderate symptoms that occasionally caused 
the veteran problems.  Relevant VA outpatient and hospital 
records indicate treatment for alcohol abuse as well as 
psychiatric problems, with periods of more severe 
symptomatology noted.  

In connection with a Board remand in July 1997, the Board 
specifically requested a competent medical opinion relevant 
to the likelihood of improvement of the veteran's PTSD.  
Notably, the record reflects that the veteran was injured in 
an automobile accident in August 1998.  Such resulted in 
diagnoses of and treatment for head injury residuals.  A 
hospitalization report for the period September to December 
1998 reflects diagnoses of dementia and delirium secondary to 
chronic alcohol dependence and withdrawal and a closed head 
injury.  The report also notes that the veteran was comatose 
following his automobile accident and that he continued to 
"have confusion and mental impairment" from injuries 
incurred therein.

The VA examiner who examined the veteran in May 1996 again 
evaluated him in February 1999.  In responding to the Board's 
questions, the examiner noted that the veteran suffered some 
organic brain damage from an August 1998 motor vehicle 
accident and that the PTSD symptoms appeared more severe but 
"may or may not be related to the organic brain damage."  
The examiner further stated that "[i]t would be unwise at 
this point to state this man's current severity of PTSD is 
permanent.  It is very likely his organic brain problem will 
continue to improve for at least the next six months and 
possibly for a period beyond that."  The examiner assigned a 
GAF of 55 to the veteran's PTSD at that time.  A handwritten 
comment reads "more time will be necessary to determine 
whether the severity of the PTSD is static and/or 
permanent."

The record contains no competent and probative evidence or 
opinion that the veteran has total disability due to PTSD 
which is reasonably certain to continue throughout his life 
or that the probability of permanent improvement under 
treatment is remote, but rather that additional time is 
needed to determine whether the severity/status of the 
veteran's PTSD is static and permanent.  

Based on the above, the criteria for permanence of the 100 
percent rating for PTSD have not been met at this time.  
Accordingly, entitlement to permanency of the 100 percent 
evaluation for PTSD must be denied.

The Board notes that although permanence of the 100 percent 
rating for PTSD is not warranted, 38 C.F.R. § 3.343 (1999) 
provides that total disability ratings will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
particular consideration must be given to whether the veteran 
attained improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work, or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (three to six months).  38 C.F.R. §§ 3.343, 
3.344 (1999).


Service Connection for Alcohol Abuse

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection is also 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 
448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Compensation shall not be paid for a disability or increase 
in a service-connected disability which is the result of the 
veteran's abuse of alcohol and/or drugs.  See Barela v. West, 
11 Vet. App. 280 (1998); VAOPGCPREC 11-96 (November 1996); 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 
1998).  Service connection, per se is not precluded for the 
purposes of obtaining benefits other than compensation.  
VAOPGCPREC 2-98 (Feb 10, 1998); Barela v. West, 11 Vet. App. 
280 (1998);


Well Groundedness

The threshold question to be answered in a service connection 
claim is whether such is well-grounded.  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case, service connection is in effect for PTSD.  The 
record also contains competent medical evidence of diagnosed 
alcohol and substance abuse.  Moreover, as pointed out by the 
veteran's attorney, a counseling specialist from a Vet 
Center, has indicated that the veteran self-medicates his 
PTSD with alcohol and drugs, suggesting a plausible link 
between alcohol/drug abuse and service-connected PTSD.  As 
such, the veteran's claim is well grounded.


ORDER

Entitlement to permanency of the 100 percent evaluation for 
PTSD is denied.

The claim of entitlement to service connection for 
alcohol/drug abuse, claimed as secondary to service-connected 
PTSD, is well grounded.


REMAND

Although 38 U.S.C.A. §§ 105, 1110; VAOPGCPREC 2-97 (Jan. 16, 
1997); and also VAOPGCPREC 2-98 (Feb. 10, 1998), may preclude 
an award of compensation benefits if it were established that 
the veteran developed an alcohol and/or drug addiction 
secondary to his PTSD, the veteran's claim remains a valid 
one, because there may be benefits, other than compensation, 
to which the veteran would be entitled in the event secondary 
service connection were granted for substance abuse.  There 
is evidence suggesting a link between PTSD and drug/alcohol 
abuse, in the form of a counselor's notation of the veteran's 
tendency to self-medicate.  However, such statement is vague 
and was not offered by a physician.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Accordingly, this claim is returned to the RO for the 
following:

1.  The veteran should be afforded an 
examination by a psychiatrist.  The 
veteran's claims file, including a 
separate copy of this remand, must be 
made available to the examiner.  The 
examiner should be asked to review the 
veteran's medical history in the claims 
file and render an opinion as to whether 
it is at least as likely as not that (1) 
the veteran developed an addiction to 
alcohol/drugs as a result of his PTSD; 
(2) If the answer to the prior question 
is no, whether PTSD caused a permanent 
increase in the severity of any addiction 
to alcohol or drugs.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

